DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 11, 13, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhou (US 2019/0157066).
 Regarding claim 1.
Zhou teaches a method for processing a substrate, comprising: providing a masking layer (step 710) (fig 7) (paragraph 82); providing the substrate (816) with a first layer (806) (paragraph 86); etching the first layer according to a pattern of the masking layer to form an etched layer (806) (step 710) (fig 7,8a), the etched layer having at least a first surface, the first surface having a first surface roughness (fig 8a) (paragraph 87); and utilizing an atomic layer deposition process to form a plurality of atomic level additional layers  (808) over the first surface of the etched layer (806) (fig 8b) (paragraph 94), wherein a final atomic level additional layer of the plurality of atomic level additional layers has a second surface roughness (paragraph 89), the second surface roughness 
 Regarding claim 2
 Zhou teaches the first layer (806) (silicon oxide, paragraph 82) and the plurality of atomic level additional layers (808) material (silicon oxide, paragraph 90) are comprised of a same material (silicon oxide).
Regarding claim 8.
Zhou teaches the first layer (806) (silicon oxide, paragraph 82) and the plurality of atomic level additional layers (808) material (silicon oxide, paragraph 90).
Regarding claim 10.
 Zhou the etching back being performed with a dry etch (paragraph 77).
Regarding claim 11.
Zhou teaches the atomic layer deposition process and the etching back being performed in the same process tool (104).
Regarding claim 13.
Zhou teaches the atomic layer deposition process and the etching back being a cyclic process (paragraph 104).
  Regarding claim 21.
Zhou teaches method of processing a substrate comprising: providing a substrate (fig 8b) including a mask layer (paragraph 82), a first layer (802) under the mask layer, and an underlying layer (814) under the first layer (802), the first layer comprising silicon oxide (paragraph 82); etching the first layer through the mask layer to form an etched first layer having a plurality of openings (paragraph 82); removing the mask layer (paragraph 82) (fig 8a); after removing the mask layer forming, by atomic layer deposition, a plurality of atomic level layers on sidewalls of the plurality of openings, the plurality of atomic level layers comprising silicon oxide (paragraph 90-94); etching back the plurality of atomic level layers so that the plurality of openings have the plurality of atomic level layers on sidewalls thereof which have been etched back (fig 8b) (paragraph 92-104); and after the etching back, etching the underlying layer (814) (fig 8c,d) through the plurality of openings having the sidewalls on which the plurality of atomic level layers have been formed and etched back (paragraph 103,104). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0157066) as applied to claim 1 and further in view of Agarwal (US 2019/0345608)
 Regarding claim 4.
 Zhou teaches elements of the claimed invention above.
Zhou does not teach fewer than 20 ALD layers.
Agarwal teaches a method of forming a silicon oxide layer comprising forming ten ALD layers (paragraph 28).
It would have been obvious to one of ordinary skill in the art to form fewer than 20 ALD layer in order to provide a dense, high quality, continuous layer of material over the structure (Agaerwal 21,28).
Regarding claim 5.
 Zhou teaches elements of the claimed invention above.
Zhou does not teach 10 or fewer ALD layers.
Agarwal teaches a method of forming a silicon oxide layer comprising forming ten ALD layers (paragraph 28).
It would have been obvious to one of ordinary skill in the art to form 10 ALD layer in order to provide a dense, high quality continuous layer of material over the structure (Agaerwal 21,28).
Regarding claim 6.
Zhou teaches elements of the claimed invention above.
Zhou does not teach five or more ALD layers.
Agarwal teaches a method of forming a silicon oxide layer comprising forming ten ALD layers (paragraph 28).
It would have been obvious to one of ordinary skill in the art to form five or more ALD layer in order to provide a dense high quality continuous layer of material over the structure (Agaerwal 21,28).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0157066) as applied to claim 9 and further in view of Li (US 2013/0323917)
Regarding claim 12.
Zhou teaches elements of the claimed invention above.
Zhou does not teach a wet etch.
 Li teaches removing had mask material using a wet etch (paragraph 21).
It would have been obvious to one of ordinary skill in the art to use a wet etch to remove hard mask material in order to increase the etch selectivity (as suggested by Zhou paragraph 96,100) with respect to under lying material by using a hydrofluoric acid (Li, paragraph 21).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. 
The applicant argues that Zhou does not teach etching any portion of the conformal layer on the sidewalls and top surfaces of the patterned mask layer.  
The applicant will note Zhou paragraph 101
 [0101] In some implementations, the etch operation performed at block 730 is not selective to the first conformal layer so that the first conformal layer is preserved during etching. The first conformal layer may be etched at a substantially slower etch rate than the first material layer. In some implementations, the etch operation performed at block 730 is selective to the first conformal layer during etching. The first conformal layer may not necessarily include a passivating material to resist the etching operation at block 730. A certain thickness of the first conformal layer may be consumed by the etch at block 730. CD gain from deposition of the first conformal layer may be removed or controlled by the etch.
  Zhou explicitly (paragraph 101-104) and graphically (figure 8b-d) teaches the conformal ALD layer is etched.  It is therefore unreasonable to believe that the conformal ALD layer is not etched.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/DAVID J GOODWIN/Examiner, Art Unit 2817